I cannot agree that the statute involved in this case is unconstitutional in that it arbitrarily discriminates against persons who were not actually present and residing in this State on June 1, 1940, or who have not resided continuously in the State for two years by prohibiting them from catching salt-water shrimp in the waters of the State. The purpose for which the statute was passed was to encourage, protect, conserve, regulate and develop the shrimp industry and to provide the manner and extent by which shrimp may be reduced to private ownership. In furtherance of this object, the Legislature provided, in substance, that permission to take salt-water shrimp from the waters of this State is limited to persons who are residents of the State, — and, for the purposes of the Act, residents are declared to be either persons who have had continuous residence in the State for two years prior to the taking of the shrimp or those who were actually present and residing in the State on June 1, 1940. I cannot see anything unreasonable about this classification. Surely, the provision that it is necessary that a person be a resident of the State for two years prior to the taking of the shrimp is not arbitrary but is founded upon the underlying object of the legislation to permit the people of Louisiana to enjoy privileges not extended to non-residents. The fact that the statute also provides that persons residing in the State on June 1, 1940, will be considered as residents, notwithstanding that they may not have resided continuously in the State for two years previous to the taking of the shrimp, merely *Page 271 
evidences a desire on the part of the Legislature not to exclude those persons who were actually residing in the State at that time from the advantages and privileges of the grant. Far from being arbitrary, it strikes me that this provision is most reasonable.
It is true that the statute defines a resident as "any person who was actually present and residing in the State on June 1, 1940". The word "present" should not be narrowly interpreted to mean that the person must have been physically present in the State on that day for it seems clear that the Legislature had in mind that if a person was a bona fide resident of the State on June 1, 1940, he would be entitled to the privileges granted under the Act.
Moreover, I cannot comprehend that the fact that persons who were engaged in the shrimp industry did not have notice of the introduction of the bill (Act 314 of 1940) has anything to do with its constitutionality. Nor can I see that the fact that the bill was not read by title until June 23, 1940, and was not finally passed until July 10, 1940, strengthens the position of the majority that the date June 1, 1940, was arbitrarily fixed by the Legislature.
The date, June 1, 1940, which, for the purpose of the Act, is declared to be the test in determining whether a person is a resident of the State, rests upon a distinction having a fair and substantial relation to the object sought to be accomplished by the Legislature. It must be borne in mind that the Legislature evidenced a purpose in the passage of the Act of prohibiting all *Page 272 
nonresidents of this State from taking from the waters of the State the salt-water shrimp. In order to accomplish this object, it was deemed necessary to define who was a resident of the State. The date June 1, 1940, was designedly selected because that date had passed and the resident fishermen had already established themselves as such. In other words, the Legislature saw fit to select a date in the past rather than one in the future in order to limit the privilege to catch shrimp to persons who were then (at or about the time the bill was introduced in the House) bona fide residents of the State. If some date in the future had been designated it would have been possible for nonresident fishermen to come into the State prior to that date and obtain the privileges which were set aside for those who had already acquired the status of bona fide residents.
The Legislature, in its wisdom, sought to avoid this possibility and I cannot see that its action in so doing was unwarranted, unreasonable or arbitrary.
For these reasons, I respectfully dissent from the majority opinion.